10

11

12

13

14

15

16

17

18

19

20

2l

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
sARA GAHAN,
plaintiff ease NO_ C19-415-JCC
V_ 0RDER GRANTING APPLICATION

TO PROCEED IN FORMA PAUPERIS
WELLS FARGO BANK NA, ar al_,

Defendants.

 

 

 

 

Plaintit`t` has filed an application to proceed fn forma pauperis (“IFP”) in the above-
entitled action, (Dkt. # 3_) Plaintiff does not appear to have funds available to afford the
$400,00 filing fee. Accordingly, Plaintiff’s application to proceed informs pauperis (dkt_ # 3) is
GRANTED, Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle
Plaintiff to a waiver of any other cost(s) of litigation

The Clerk is directed to mail a copy of this Ordcr to Plaintiff_

#WAW

MICHELLE L_ PETERSON
United States Magistrate Judge

Dated this 3rd day of April, 2019.

OR_DER GRANTING APPLlCATlON TO
PROCEED TN FORMA PAUPERIS - l

 

